DETAILED ACTION
1.	This office action is in response to communication filed on 12/11/2020. Claims 1-20 are pending on this application.

Response to Arguments
2.	Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
	With respect to claim 1, 4 and 13. Under remark, page 6 of 8, applicant argued “the voltage signal received at the + end is the input signal. When the power down transistor 205 is off, the voltage signal received at the + end is used to generate the logic level "0", which does not mean the amplifier has no power and it doesn't work. Thus, the function of the power down transistor 205 of Fliesler et al. is different from that of the switch unit in claim 1 of the present disclosure. Therefore, Fliesler et al. fails to disclose the switch unit in claim 1 of the present case”. Examiner respectful disagrees from the following: 
	Fig. 3 of the application discloses a switch unit (30), wherein the switch unit (30) is a field effect transistor having a gate terminal (g1) connected to a control circuit (211), a drain terminal (d1) connected to ground (GND), and a source terminal (S1) connected to voltage divider (R1, R2).
	Fig. 2 of Fliesler et al. discloses a power down field effecte transistor (205; Col. 4 line 33); wherein the power down transistor (205) having a gate terminal (gate terminal of 205) connected to a control circuit (206), a drain terminal (drain terminal of 205) connected to ground (GND), and a source terminal (S1) connected to voltage divider (R1, R2); and wherein the power down transistor (205) that turns on or turn off the resistor divider (Col.  5 lines 41-45); and the comparator is turns on or turn off from the same power down signal (Col.  5 lines 41-45). Thus the power down transistor (250) of Fliesler et al. clearly discloses the switch unit in claim 1.  
 	


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-7, 11-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fliesler et al. U.S. patent No. 8,271,810.
Regarding claim 1, Fig. 2 of Fliesler et al. disclose a circuit (101) having an analog-to-digital conversion function (comparator 201; Col. 8 lines 48-51 discloses “the comparator to compare the divided power-supply voltage level with the predetermined threshold signal, wherein the comparator  (201) is operable to output a digital signal”), wherein the circuit (101) comprises a control circuit (206) provided with a control port (output port of 206), and an analog-to-digital conversion circuit (201) provided with an AD port (+, -, pd ports of 201), the control port (output port of 206) being connected to the AD port (+ and pd ports of 201), the control circuit  (206) being configured to output a first control signal (signal level of pd  to turn on NMOS transistor 205; Col. 3 lines 33 -37) and a second control signal (signal level pd to turn off NMOS transistor 205; Col. 4 lines 33 -37)  to the AD circuit  (201) via the control port (output port of 206), the AD circuit (201)  being configured to be turned on (Col. 5 lines 42-45) according to the first control signal (signal level of pd to turn on 201)  and being configured to be turned off (Col. 5 lines 42-45)  according to the second control signal (signal level of pd to turn off 201) , 
Regarding claim 2, the circuit according to claim 1, Fig. 2 further discloses wherein the switch unit (205) comprises an enhanced N-type metal-oxide-semiconductor (MOS) transistor (NMOS structure of transistor 205).  
Regarding claim 3, the circuit according to claim 1, Fig. 2 further discloses wherein the AD circuit (201) further comprises a first voltage dividing resistor  (202) and a second voltage dividing resistor (202), a terminal of the first voltage dividing resistor (202) being connected to the second voltage dividing resistor (203) and the AD port (+ port of 201), the other terminal of the first voltage dividing resistor (202) being connected to the external voltage VCC (VCCIO), a terminal (common terminal of 202 and 203) of the second voltage dividing resistor (203) being connected to the first voltage dividing resistor (202) and the AD port (+ port of 201), the other terminal of the second voltage dividing resistor (203) being connected to the input terminal (source terminal of 205) of the switch unit (205).  
Regarding claim 4, Fig. 2 of Fliesler et al.  discloses  a circuit (200) having an analog-to-digital conversion function (comparator 201, Col. 8 lines 48-51 discloses “the comparator to compare the divided power-supply voltage level with the predetermined threshold signal, wherein the comparator  is operable to output a digital signal”) wherein the circuit  (200) comprises a control circuit (206)  provided with a control port (output port of 206), and an analog-to-digital conversion (AD) circuit (201) provided 
Regarding claim 5, the circuit according to claim 4, Fig. 2 further discloses wherein the control circuit (206) further comprises a switch unit (205) having a control terminal (gate terminal of 205) connected to the control port (output port of 206), an input terminal (source terminal of 205) connected to an external voltage VCC (VCCIO), and an output terminal (drain terminal of 205)  connected to a ground terminal GND (ground terminal of 205), the switchPage 4 of 7Appl. No. Not Yet Assigned Preliminary Amendment Attorney Docket No.: PAUS2010402unit (205) being configured to be turned on under control of the first control signal (control signal of pd to turn on 205) and being configured to be turned off under control of the second control signal (control signal of pd to turn off 203).  
Regarding claim 6, the circuit according to claim 5, wherein the switch unit comprises an enhanced N-type metal-oxide-semiconductor (MOS) transistor (NMOS structure of 205).  
Regarding claim 7, the circuit according to claim 5, Fig. 2 further discloses wherein the AD circuit (201) further comprises a first voltage dividing resistor(202) and a second voltage dividing resistor (203), a terminal of the first voltage dividing resistor (202)  being connected to the second voltage dividing resistor (203) and the AD port (+ port of 201), the other terminal of the first voltage dividing resistor (202)  being connected to the external voltage VCC (VCCIO), a terminal of the second voltage dividing resistor (203) being connected to the first voltage dividing resistor (202)  and the AD port (+ port of 201), the other terminal of the second voltage dividing resistor (203)  being connected to the input terminal of the switch unit (source terminal of 205).  

Regarding claim 12, the circuit according to claim 4, wherein the control port (output port of 206) comprises a general purpose input output (GPIO) port (input/output port of 206).  
Regarding claim 13, Fig. 2 of Fliesler et al.  discloses an electronic device (200), comprising a control circuit (206) provided with a control port (output port 0f 206), and an analog-to-digital conversion (AD) circuit (comparator 201; Col. 8 lines 48-51 discloses “the comparator to compare the divided power-supply voltage level with the predetermined threshold signal, wherein the comparator  (201) is operable to output a digital signal”)provided with an AD port (+, -, and pd ports of 201), the control port (output port of 206) being connected to the AD port (+ and pd ports of 201), the control circuit (206) being configured to output a first control signal (control signal of pd to turn on; Col. 5 lines 42-45)  and a second control signal (control signal of pd  to turn off; Col. 5 lines 42-45)  to the AD circuit (201) via the control port (output port of 206), the AD circuit (201) being configured to be Page 5 of 7Appl. No. Not Yet AssignedAttorney Docket No.: PAUS2010402turned on (Col. 5 lines 42-45)  according to the first control signal (control signal of pd to turn on 201) and being configured to be turned off (Col. 5 lines 42-45) according to the second control signal (control signal of pd turn of 201).  
Regarding claim 14, the electronic device according to claim 13, Fig. 2 further discloses wherein the control circuit (206) further comprises a switch unit (205) having a control terminal (gate terminal of 
Regarding claim 15, the electronic device according to claim 14, wherein the switch unit (205) comprises an enhanced N-type MOS transistor (NMOS structure of 205). 
Regarding claim 16, the electronic device according to claim 14, wherein the AD circuit (201) further comprises a first voltage dividing resistor (202) and a second voltage dividing resistor (203), a terminal of the first voltage dividing resistor (202) being connected to the second voltage dividing resistor (203)  and the AD port (+ port of 201), the other terminal of the first voltage dividing resistor (202) being connected to the external voltage VCC (VCIOO), a terminal of the second voltage dividing resistor (203) being connected to the first voltage dividing resistor (202) and the AD port (+ port of 201), the other terminal of the second voltage dividing resistor (203)  being connected to the input terminal (source terminal of 205)  of the switch unit (205).  
Regarding claim 20, the electronic device according to claim 14, Fig. 2 further discloses wherein the AD circuit (201)  further comprises a first voltage dividing resistor (202) and a second voltage dividing resistor (203), a terminal of the first voltage dividing resistor (202) being connected to the second voltage dividing resistor (203) and the AD port (+ port of 201), the other terminal of the first voltage dividing resistor (202) being connected to the external voltage VCC (VCCIO), a terminal of the second voltage dividing resistor (203) being connected to the first voltage dividing resistor (202) and the AD port (+ port of 203), the other terminal of the second voltage dividing resistor (203) being connected to the control port (output port of 206) via switch  (205).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fliesler et al. as applied to claims 4 and 13  above, in further view of Keramat et al. U.S patent No. 8,400,746. 
Regarding claims 8 and 17Fig. 2 of Fliesler et al. as applied to claims 4 and 13 above do not disclose wherein the control circuit (206) further comprises a first switch unit and a second switch unit, the first switch unit having a control terminal connected to a control signal, an input terminal connected to a first voltage source VSS, and an output terminal connected to the control port, the second switch unit having a control terminal connected to the control signal, an input terminal connected to the a second voltage source VDD, and an output terminal connected to the control port.  
Fig. 1 of Keramat et al. discloses a control circuit (110, 112) comprising a first switch unit (110) and a second switch unit (112), the first switch unit (112) having a control terminal (gate terminal of 112) connected to a control signal (PD), an input terminal (drain terminal of 112) connected to a first voltage source VSS (VSS), and an output terminal  (source terminal of 112) connected to a control (port PDB port control NMOS switch 116), the second switch unit (110) having a control terminal (gate terminal of 110) connected to the control signal (PD), an input terminal (source terminal of of 11) connected to the a second voltage source VDD (VDD) , and an output terminal  (drain terminal of 110) connected to the control port (PDB port controls NMOS switch 116).  

Regarding claims 9 and 18, Fliesler et al. combined with Keramat et al. as applied to claim 8 and 17 above, Fig. 1 of Keramat et al. further discloses wherein the first switch unit (112) , the second switch unit (112), and the control port (PDB port) are integrated in a same structural component (structural component of Fig. 1)  
Regarding claims 10 and 19, Fliesler et al. combined with Keramat et al. as applied to claims 8 and 17 above, Fig. 1 of Keramat et al. further discloses wherein the first switch unit (112) is an enhanced N-type MOS transistor (NMOS of 112) and the second switch unit (110)  is an enhanced P-type MOS transistor (PMOS of 110).  


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 



Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/12/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845